Citation Nr: 0843127	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-28 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right patellar chondropathy.

2.  Entitlement to an initial compensable evaluation for left 
patellar chondropathy.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Army from September 1976 to June 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 Rating Decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, granted 
service connection for right patellar chondropathy and left 
patellar chondropathy, assigning each a 0 percent evaluation.


FINDINGS OF FACT

1.  Disability due to the veteran's right knee disorder is 
manifested by arthritis with associated painful motion.

2.  Disability due to the veteran's left knee disorder is 
manifested by arthritis with associated painful motion.



CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
right knee arthritis has been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5003 (2008).

2.  The criteria for an initial 10 percent evaluation for 
left knee arthritis has been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5003 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for right and left patellar chondropathy.  Courts have held 
that once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A.  VA obtained the veteran's service medical 
records.  In November 2006, subsequent to receiving the 
veteran's claim, VA provided the veteran with an examination 
for his knees.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Rating Analysis

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Evaluations for arthritis may also apply to the veteran's 
condition.  Traumatic arthritis (Diagnostic Code 5010) is 
rated analogous to degenerative arthritis under Diagnostic 
Code 5003.  Degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  For the 10 percent 
evaluation to apply in cases of noncompensable limitation of 
motion, the limitation of motion must still be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R.  § 4.71a, 
Diagnostic Code 5003.  Notably, the Court of Appeals for 
Veterans Claims (Court) has held that "painful motion of a 
major joint . . . caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating, per 
joint, combined under [Diagnostic Code] 5003, even though 
there is no actual limitation of motion."  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  For purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f).  

As noted previously, the diagnostic codes that focus on 
limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.  Normal range of motion of the knee is to zero 
degrees extension and to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71a, Plate II.  Under Diagnostic Code 5260, a 
noncompensable rating will be assigned for limitation of 
flexion of the leg to 60 degrees; a 10 percent rating will be 
assigned for limitation of flexion of the leg to 45 degrees; 
a 20 percent rating will be assigned for limitation of 
flexion of the leg to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the leg to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

The veteran's service-connected knee disabilities are 
currently assigned a noncompensable evaluation under 
Diagnostic Code 5260.  

An April 2006 examiner diagnosed the veteran with patellar 
tendonitis, bilateral.  The examination report repeated the 
veteran's assertions of an injury to his left knee in 1987 
which subsequently affected both knees.  The veteran 
complained of pain in both knees, noticeable after prolonged 
standing, running, or walking, which is aggravated by walking 
on stairs and prolonged sitting.  The veteran stated he is 
unable to do any heavy lifting and is limited in his ability 
to do housework.  X-rays conducted during the evaluation were 
negative for the right knee, but demonstrated calcification 
of the left knee at the "insertion of the patellar tendon 
onto the tibial tuberosity."

The veteran was again examined in November 2006.  X-rays 
taken during the examination indicated, with regard to the 
right knee, "[s]clerosis caused by irritation behind the 
knee", and as to the left knee, that "[m]edial joint spaces 
are starting to narrow."  Otherwise, the X-rays showed 
normal results for the veteran's age.  The report included 
extension and flexion test results of 0 degrees and 130 
degrees for both legs.  The examiner noted no signs of fluid 
build up in the knees, and no signs of ligament instability.  
The examiner did find bilateral tenderness when pressure was 
applied to patella and tenderness in the patella ligaments.

Following the April 2007 rating decision, the veteran was 
examined by a private medical provider in June 2007.  The 
examiner diagnosed "mild [o]steoarthritis of the medial part 
of both knees," and "[o]steoarthritis patella-femoral 
because of patella dysplasia on both knees," based on X-ray 
findings.  The examiner noted free range of movement of the 
knees, with pain in the medial meniscus while twisting.  The 
knee ligaments were stable, and there was not additional 
fluid in the joint.  There was a "crunc[h]ing behind the 
knee caps".  The examiner prescribed stabilizing knee 
bandages for both knees.

The veteran has submitted statements indicating that 
"although [he] had full range of motion [he] also suffered 
knee pains from prolonged sitting, standing or walking."  He 
stated that "when [he] sat for prolonged periods, walked 
upstairs or downstairs or jogged both [his] knees began to 
hurt and felt like they were locking up."

The Board finds that the current symptomatology warrants an 
evaluation of 10 percent for each knee under Diagnostic Codes 
5010/5003.  The veteran has been diagnosed with arthritis in 
both knees.  The arthritis is accompanied by painful movement 
of the knees while standing, walking, jogging, and sitting.  
Under Diagnostic Code 5003, where there is noncompensable 
limited range of motion (or painful motion), "a rating of 10 
percent is for application for each such major 
joint . . . affected by [painful motion] . . . ."  

The Board has considered whether the veteran is entitled to a 
higher rating under Diagnostic Code 5003 or a separate rating 
under any other Diagnostic Code.  The veteran has not 
demonstrated occasional incapacitating exacerbations, which 
are required for a 20 percent evaluation under Diagnostic 
Code 5003.  The veteran is also not entitled to an evaluation 
under Diagnostic Codes 5257, 5258, 5260, or 5261.  There are 
no medical findings of subluxation or instability of the knee 
as required by Diagnostic Code 5257.  Although the veteran 
indicated that at times his knees felt like they were 
"locking up", the medical evidence does not indicate any 
problems with dislocated semilunar cartilage.  Diagnostic 
Code 5258.  The veteran does not have flexion in either knee 
limited to 45 degrees or less, as must be shown for a 
compensable rating under Diagnostic Code 5260, or extension 
limited at least 10 degrees, as is required for a compensable 
rating by Diagnostic Code 5261.  

The Board has considered whether the veteran's arthritis is 
appropriate for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  The rating criteria of 38 C.F.R. § 4.71a is 
adequate.  The veteran's symptoms closely approximate those 
described at the 10 percent level on the ratings schedule.  
Further, if more significant symptoms were demonstrated, the 
Board could apply a higher rating, as provided by Diagnostic 
Code 5003.  The Board finds it is not necessary to refer this 
case for consideration of an extraschedular evaluation.

Accordingly, as discussed above in detail, an increased 
rating is warranted, to 10 percent (and no more) for each 
knee, to be combined, not added, under Diagnostic Code 5003.


ORDER

A 10 percent evaluation for arthritis of the right knee is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.

A 10 percent evaluation for arthritis of the left knee is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


